Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152659                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  LEO TONDREAU, Personal Representative of the                                                             Joan L. Larsen,
  Estate of SANDRA PEETZ,                                                                                            Justices
               Plaintiff-Appellant,
  v                                                                SC: 152659
                                                                   COA: 321514
                                                                   Macomb CC: 09-002913-NH
  HENRY FORD MACOMB HOSPITAL, a/k/a
  HENRY FORD MACOMB HOSPITAL-
  CLINTON TOWNSHIP CAMPUS,
           Defendant,
  and
  SACHINDER S. HANS, M.D., P.C.,
  SACHINDER S. HANS, M.D., LI ZHANG,
  M.D., and MACOMB ANESTHESIA, P.C.,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 8, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2016
           t0726
                                                                              Clerk